Citation Nr: 1732311	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  13-25 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for hypertension, and if so whether service connection is warranted, to include as due to contaminated water at Camp Lejeune, North Carolina. 

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for end stage renal disease (previously claimed as kidney disease), and if so, whether service connection is warranted, to include as secondary to hypertension or due to contaminated water at Camp Lejeune, North Carolina.

3.  Entitlement to service connection for a right hand disability.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a right heel disability.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to February 1977 and from October 1981 to October 1984. 

This matter comes before the Board of Veterans' Appeals from January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, as well as a January 2011 rating decision of the VA RO in Winston-Salem, North Carolina.  Jurisdiction currently resides with the RO in Louisville, Kentucky.


FINDINGS OF FACT

1.  An August 2003 rating decision denied the Veteran's claims for entitlement to service connection for hypertension and kidney disease; the Veteran did not appeal that decision in a timely manner and no new and material evidence was submitted within one year of the rating decision.

2.  Evidence received since the August 2003 rating decision is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claims of entitlement to service connection for hypertension and kidney disease (now claimed as end stage renal disease).

3.  The Veteran served on active duty at Camp Lejeune, and is presumed to have been exposed to contaminated drinking water.

4.  The Veteran's hypertension was not caused or aggravated by military service, to include as due to exposure to contaminated water at Camp Lejeune.  

5.  The Veteran's end stage renal disease was not caused or aggravated by military service or a service-connected disability, to include as due to exposure to contaminated water at Camp Lejeune.  

6.  The Veteran's right hand disability was not caused or aggravated by military service.

7.  The Veteran's right knee disability was not caused or aggravated by military service.

8.  The Veteran's right heel disability was not caused or aggravated by military service.


CONCLUSIONS OF LAW

1. The August 2003 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003); currently, 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

 2.  New and material evidence has been received to reopen the claims of entitlement to service connection for hypertension and kidney disease.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for establishing service connection for hypertension have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

4.  The criteria for establishing service connection for end stage renal disease have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

5.  The criteria for establishing service connection for a right hand disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

6.  The criteria for establishing service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

7.  The criteria for establishing service connection for a right heel disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

I.  New and Material Evidence

The Veteran's initial claims for entitlement to service connection for hypertension and kidney disease were denied in a September 1997 rating decision. 

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen the claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The RO denied the Veteran's claims for service connection for hypertension and kidney disease in a September 1997 rating decision, finding insufficient evidence to establish that the disabilities were related to the Veteran's military service.  The Veteran was provided notice of this decision and his appellate rights but did not appeal the September 1997 rating decision or submit relevant evidence within one year of the notification of the decision.  Therefore, the decision is final.  See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997); currently, 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).  The Veteran attempted to reopen the claims and they were denied again in August 2003 as the RO found that new and material evidence had not been received.  The Veteran was provided notice of this decision but did not appeal the decision or submit new and material evidence within one year.  Therefore, that decision is final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003); currently, 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).  

The evidence received since the August 2003 rating decision includes evidence that is both new and material to the claims.  See 38 C.F.R. § 3.156.  Specifically, the new evidence includes VA treatment records, private treatment records, lay statements, and November 2010 and November 2011 VA examinations.  The new evidence raises a reasonable possibility of substantiating the claim as it addresses whether the Veteran's hypertension is related to service, and also raises the assertion that his end stage renal disease was caused or aggravated by either his hypertension or exposure to contaminated water at Camp Lejeune.  Such evidence is presumed credible solely for the purpose of determining whether new and material evidence has been submitted.  See Justus, 3 Vet. App. at 513. 

Accordingly, the claim for service connection for hypertension, to now include as secondary to exposure to contaminated water at Camp Lejeune, and the claim for service connection for end stage renal disease, to now include as secondary to hypertension or contaminated water at Camp Lejeune, are reopened and will be considered on the merits.  

II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Pond v. West, 12 Vet. App 341 (1999).  A disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, certain chronic disabilities that become manifest to a degree of 10 percent within one year from the date of termination of such service shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307, 3.309; see also Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

Effective March 14, 2017, VA amended 38 C.F.R. §§ 3.307 and 3.309 to allow presumptive service connection for certain enumerated diseases related to exposure to contaminated drinking water at Camp Lejeune.  Under the new regulations, a veteran, or former reservist or member of the National Guard, who had no less than 30 days (consecutive or nonconsecutive) of service at Camp Lejeune during the period beginning on August 1, 1953, and ending on December 31, 1987, shall be presumed to have been exposed during such service to the contaminants in the water supply, unless there is affirmative evidence to establish that the individual was not exposed to contaminants in the water supply during that service.  38 C.F.R. § 3.307(a)(7) (2016) (amended March 14, 2017).  If a veteran, or former reservist or member of the National Guard, was exposed to contaminants in the water supply at Camp Lejeune during military service and the exposure meets the requirements of § 3.307(a)(7), the following diseases will be service-connected even though there is no record of such disease during service, subject to the rebuttable presumption provisions of § 3.307(d): 1) kidney cancer; 2) liver cancer; 3) Non-Hodgkin's lymphoma; 4) adult leukemia; 5) multiple myeloma; 6) Parkinson's disease; 7) aplastic anemia and other myelodysplastic syndromes; and 8) bladder cancer.  38 C.F.R. § 3.309(f) (2016) (amended March 14, 2017).  The rule applies to all claims pending before the finalization of the rule on March 14, 2017, as here.

Hypertension

The record reflects that the Veteran was diagnosed with hypertension in 1994, and he asserts that the disability was caused or aggravated by his active service.  In the alternative, the Veteran argues that his hypertension was caused by exposure to contaminated water at Camp Lejeune.  For the reasons that follow, the Board finds that service connection is not warranted.

As noted above, if a veteran served on Camp Lejeune during the time frame specified, diseases including kidney cancer, liver cancer, non-Hodgkin's lymphoma, adult leukemia, multiple myeloma, Parkinson's disease, aplastic anemia and other myelodysplastic syndromes, and bladder cancer shall be service-connected if the Veteran served at Camp Lejeune during the specified time frame.  38 C.F.R. § 3.309(f).  

The Veteran's personnel records confirm service at Camp Lejeune, so exposure to contaminated drinking water is conceded.  However, the Veteran's diagnosed hypertension is not a disease included under 38 C.F.R. § 3.309(f).  The Board has also considered that the Veteran's hypertension may warrant presumptive service connection due continuity of symptomology since service, as hypertension is one of the chronic diseases listed under 3.309(a).  Hypertension is not shown in service or in the years immediately following service.  Thus, service connection for hypertension cannot be presumed.  The Board, however, will consider whether entitlement to service connection can be granted on a direct basis for his hypertension. 

Service treatment records reflect no complaints of, treatment for, or a diagnosis of hypertension.  As previously noted, the Veteran was not diagnosed with hypertension until many years after his last period of active service.  

A VA examiner in November 2011 was asked to address the relationship between the Veteran's hypertension and exposure to contaminated water at Camp Lejeune.  The examiner opined that the Veteran's hypertension was not due to contaminated water at Camp Lejeune, noting that the National Academy of Sciences' National Research Council's (NRC) report "Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects" did not list hypertension as one of the fourteen disease conditions that were identified as having limited/suggestive evidence of an association with chemicals known to have contaminated the water supply at Camp Lejeune.  

There is no other medical opinion in the record that establishes a probable medical nexus between the development of hypertension and the chemicals to which the Veteran was exposed while serving at Camp Lejeune.

The Board acknowledges the Veteran's assertion that three elevated blood pressure readings taken during a dental examination in March 1984 suggest a causal connection between the his current diagnosis of hypertension and his active service.  Hypertension is persistently high arterial blood pressure with suggested threshold levels starting at 140 mm/Hg systolic and 90 mm/Hg diastolic.  Dorland's Illustrated Medical Dictionary, 799 (27th ed. 1988).  Note (1) to Diagnostic Code 7101 recognizes the disability of hypertension when the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension when the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104. 

The Veteran's blood pressure readings in March 1984 were 152/110, 150/108, and 140/92.  It was suggested that this was a possible effect of being in the dental chair, and the Veteran was advised to return if he began to feel ill.  The remainder of the Veteran's service treatment records, however, are silent regarding elevated blood pressure readings or any illness as a result of high blood pressure.  Blood pressure readings were normal during the Veteran's enlistment examination in May 1974 and he denied blood pressure problems.  The Veteran's examination upon entrance to his first period active service in July 1975 and upon separation in January 1977 also showed normal blood pressure readings, as were blood pressure readings upon entry to the Veteran's second period of active service in September 1981.  Thus, while high blood pressure readings were indicated during dental examination in March 1984, this does not amount to blood pressure readings that are "persistently high," as the remaining evidence of record is silent for complaints of high blood pressure or hypertension until many years after separation from service.  

In addition, although the Veteran denied blood pressure problems during his September 1981 report of medical history, the Board acknowledges the Veteran's conflicting statement during the same report that he had high blood pressure "on entrance exam" in August 1974.  However, the Board finds no such examination of record.  As previously noted, blood pressure readings were normal upon examination in both May 1974 and July 1975.  The Board also notes that the Veteran stated on his initial claim for service connection in April 1997 that he was diagnosed with hypertension prior to service in April 1974.  However, the record is silent for a pre-service diagnosis of hypertension.  Again, the Veteran denied blood pressure problems on his enlistment examination in May 1974 and entrance examination in July 1975.       

As there is no medical evidence in significant conflict with the forgoing, the Board finds that the most probative evidence is against the claim.  

The Board acknowledges that a veteran is competent to describe symptoms that he is able to perceive through the use of his senses and to give evidence about what he has experienced.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  In that regard, the Veteran has reported experiencing an incident of high blood pressure in service, as well as exposure to contaminated drinking water.  However, the Veteran is not shown to possess any medical expertise; thus, his opinion as to the etiology of his hypertension is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or his exposure to contaminated drinking water are in any way related to his current hypertension requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  The only medical opinion of record is to the effect that there is no relationship between his currently diagnosed hypertension and exposure to contaminated water at Camp Lejeune, and the Board finds the medical opinion more probative than the Veteran's lay statements, as the opinion was offered by a medical professional after examination of the Veteran and consideration of the history of the disability and is supported by a clear rationale.  

In summary, the preponderance of the evidence is against a finding that the Veteran's hypertension was caused or aggravated by service, to include as due to exposure to contaminated water at Camp Lejeune.  Thus, the claim for service connection must be denied.  

End Stage Renal Disease

The record reflects that the Veteran has been treated for end stage renal disease (originally claimed as kidney disease) as early as 1995, and underwent dialysis until he received a kidney transplant in 2000.  A diagnosis of end stage renal disease was confirmed upon VA examination in November 2011.  The Veteran asserts that his kidney disability was caused by his active service, to include as due to exposure to contaminated water at Camp Lejeune.  For the reasons that follow, the Board finds that service connection is not warranted. 

As an initial matter, while the Board has recognized that the Veteran served at Camp Lejeune and exposure to contaminated drinking water has been conceded, end stage renal disease is not a disease included under 38 C.F.R. § 3.309(f).  While the Board notes that kidney cancer is among the disease listed under 3.309(f), the record does not confirm that the Veteran has such a diagnosis.  Thus, service connection for end stage renal disease on a presumptive basis is not warranted.  

As above, the Board considers whether entitlement to service connection can be granted on a direct basis.  However, here the evidence does not indicate that the kidney disability the Veteran has today is connected to service.  Service treatment records reflect no complaints of, treatment for, or a diagnosis of a kidney problem.  As previously noted, the Veteran was not diagnosed with a kidney disability until many years after his last period of active service.  
     
A VA examiner in November 2011 was asked to address the relationship between the Veteran's end stage renal disease and exposure to contaminated water at Camp Lejeune.  The examiner opined that the Veteran's kidney disability was not due to contaminated water at Camp Lejeune, noting that the National Academy of Sciences' National Research Council's (NRC) report "Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects" did not list end stage renal disease as one of the fourteen disease conditions that were identified as having limited/suggestive evidence of an association with chemicals known to have contaminated the water supply at Camp Lejeune.  

There is no other medical opinion in the record that establishes a probable medical nexus between the development of renal disease and the chemicals to which the Veteran was exposed while serving at Camp Lejeune.

The Board acknowledges that the Veteran contends and the medical evidence also suggests an etiological connection between the Veteran's hypertension and his end stage renal disease.  Indeed, the record reflects a July 2009 statement from the Veteran's private physician noting that he had kidney failure, with hypertension as a contributing factor.  In addition, Social Security Administration (SSA) disability records dated October 2012 note the Veteran's diagnosis of primary renal failure with a secondary diagnosis of essential hypertension.  The Board does not dispute the connection between hypertension and renal failure.  However, service connection is not in effect for hypertension, as set forth above.  Since service connection for hypertension was denied, service connection for end stage renal disease as secondary to hypertension is also denied.  See 38 C.F.R. § 3.310.

The Board acknowledges that the Veteran might sincerely believe that his end stage renal disease is related to his active service, to include exposure to contaminated water.  However, a lay person is not competent to relate any current diagnosis of a kidney disability to their active service, as that is outside the common knowledge of a lay person and would require medical expertise.  See Jandreau, 492 F.3d 1372.  Moreover, whether the Veteran's exposure to contaminated drinking water is in any way related to his current kidney disability requires medical expertise to determine.  See Clyburn, 12 Vet. App. at 301.  The Board finds the medical opinion more probative than the Veteran's lay statements, as the opinion was offered by a medical professional after examination of the Veteran and consideration of the history of the disability, and as the opinion is supported by a clear rationale.  

In summary, the preponderance of the evidence is against a finding that the Veteran's end stage renal disease was caused or aggravated by service, to include as secondary to hypertension or as due to exposure to contaminated water at Camp Lejeune.  Thus, the claim for service connection is denied.  

Right Hand Disability

The Veteran asserts that he has a disability of the right hand, specifically the right ring and middle fingers, which is related to his active service.  For the reasons that follow, the Board finds that service connection is not warranted. 

Right hand degenerative joint disease was diagnosed at a VA examination in November 2010.  The Veteran was also diagnosed with osteoarthritis of the right hand by a private physician in September 2010 and upon second VA examination in November 2011.  Thus, the Veteran has a right hand disability for service connection purposes.  The remaining question is whether the right hand disability is related to the Veteran's military service.  

Service treatment records reflect a single incident of a right hand injury during the Veteran's first period of service in December 1974, after the Veteran reported jamming his right ring and middle fingers while playing basketball.  At that time the Veteran reported painful, limited range of motion.  An X-ray of the right hand was normal.  The diagnosis was a sprained finger and the Veteran was told to exercise his finger as much as possible.  At separation, examination of the upper extremities was normal.  The Board also notes that upon entrance to his second period of active service in January 1981, the Veteran's upper extremities were found to be normal, and he neither denied nor reported any problems pertaining to his upper extremities.  Remaining service treatment records are also silent regarding any disability of the right hand.  

As arthritis is not shown to be present during service or in the year following separation from service, in-service incurrence cannot be presumed.  See 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).

The remaining evidence of record is silent for complaints of right hand joint pain until a private treatment record dated September 2010, where the Veteran complained of pain in the right ring and middle fingers.  The Veteran reported no recent incident of trauma, but stated a past episode of gout.  A July 2011 VA treatment record notes the Veteran reporting pain since July 2010, with no overt trauma or injuries. 

In November 2010, a VA examiner was asked to address any relationship between the in-service finger injury and the current disability.  The Veteran stated that the condition began during active duty and had existed for 27 years.  The examiner however, failed to provide an etiological opinion, stating that he would be resorting to mere speculation.  As such a second VA examination was afforded to the Veteran in November 2011.  The VA examiner opined that the osteoarthritis in the Veteran's right hand was not related to his in-service injury.   The examiner explained that the Veteran's separation examination in January 1977 showed no disability of the extremities.  Moreover, the Veterans September 1981 enlistment examination, upon entrance to his second period of active service, also showed the Veteran's extremities as normal.   

As there is no additional medical evidence in significant conflict with the opinion of the VA examiner, the most probative evidence is against the claim.  While the Veteran has asserted that his disability existed since service, private and VA treatment records are silent for complaints or treatment for a right hand disability until 2010.   

The Board acknowledges that the Veteran asserts that he has finger pain that is related to his in-service injury.   He is competent to describe symptoms that he is able to perceive through the use of his senses and to give evidence about what he has experienced.  See Jandreau, 492 F.3d 1372.  However, the Veteran is not shown to possess any medical expertise; thus, his opinion as to the etiology of his right hand disability is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current right finger disability requires medical expertise to determine.  See Clyburn, 12 Vet. App. at 301.  In any event, the Board finds the medical opinion more probative than the Veteran's lay statements as the opinion was offered by a medical professional after examination of the Veteran and consideration of the history of the disability, and as the opinion is supported by a clear rationale.  

In summary, the preponderance of the evidence is against a finding that the Veteran's has a current right finger disability was caused or aggravated by service.  Thus, the claim for service connection must be denied.  

Right Knee Disability

The Veteran asserts that he has a disability of the right knee that is related to his active service.  Specifically, he asserts that he injured his knee playing basketball in service and that it has been painful since.  For the reasons that follow, the Board finds that service connection is not warranted. 

Degenerative arthritis of the right knee was diagnosed by a VA examiner in November 2010.  The Veteran was also diagnosed with patellofemoral pain syndrome upon second VA examination in November 2011.  VA treatment records note a history of patellar tendinitis.  Thus, the Veteran has a right knee disability for service connection purposes.  The remaining question is whether the right knee disability is related to the Veteran's military service.  

Service treatment records reflect two incidents of right knee injury during the Veteran's active service, including a possible torn ligament in May 1976 which was treated with an Ace wrap, and a basketball injury in December 1976.  Examination upon injury in December 1976 noted the Veteran's right knee as within normal limits.  At separation in January 1977, examination of the lower extremities was normal.  The Veteran's entrance examination for his second period of active service in September1981 found normal lower extremities and he denied having a "trick" or locked knee.  Remaining service treatment records are silent regarding any complaints or treatment for right knee pain or injury.  

As arthritis is not shown to be present during service or in the year following separation from service in-service incurrence cannot be presumed.  See 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).

The remaining evidence of record is silent for complaints of right knee pain until a private treatment record dated September 2010, where the Veteran complained of pain in the right knee which began in the weeks prior.  The Veteran noted that pain was sudden, and bothered him when walking.  His private physician noted that X-rays of the Veteran's right knee did not show arthritis.  A July 2011 VA treatment record notes patellar tendonitis.  The Veteran reported pain since July 2010, with no overt trauma or injuries. 

A November 2010 VA examiner was asked to address any relationship between the in-service complaints of knee pain and the current disability.  The Veteran stated that the condition began during active duty and had existed for 27 years.  The examiner noted that X-rays of the right knee were within normal limits and diagnosed "insignificant degenerative joint disease, however, he failed to provide an etiological opinion, stating that he would be resorting to mere speculation.  As such a second VA examination was afforded to the Veteran in November 2011.  The VA examiner diagnosed the Veteran with patofemoral pain syndrome, and opined that the right knee disability was not related to his in-service knee injury.   The examiner explained that the Veteran's May 1976 knee pain was related to the posterior knee, and that he was not profiled.  Further, the examiner noted Veteran's September 1981 in-service examination showed the extremities as normal, while his X-rays upon VA examination showed no degenerative changes.  Although the examiner noted that range of motion in the Veteran's right knee was decreased, it was his impression that the Veteran's range of motion testing was not a true measurement in light of the normal X-ray findings.    

As there is no additional medical evidence in significant conflict with the opinion of the VA examiner, the most probative evidence is against the claim.  While the Veteran has asserted that his disability existed since service, private, and VA treatment records are silent for complaints or treatment until 2010.   

The Board acknowledges that the Veteran asserts that he has right knee pain related to an in-service knee injury.   He is competent to describe symptoms that he is able to perceive through the use of his senses and to give evidence about what he has experienced.  See Jandreau, 492 F.3d 1372.  However, the Veteran is not shown to possess any medical expertise; thus, his opinion as to the etiology of a right knee disability is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current right knee disability requires medical expertise to determine.  See Clyburn, 12 Vet. App. at 301.  In any event, the Board finds the medical opinion more probative than the Veteran's lay statements as the opinion was offered by a medical professional after examination of the Veteran and consideration of the history of the disability, and as the opinion is supported by a clear rationale.  

In summary, the preponderance of the evidence is against a finding that the Veteran's has a current right knee disability was caused or aggravated by service.  Thus, the claim for service connection must be denied.  

Right Heel Disability

The Veteran asserts that he has a disability of the right heel that is related to his active service.  For the reasons that follow, the Board finds that service connection is not warranted. 

A right heel spur was diagnosed at VA examinations in November 2010 and November 2011.  No other right heel disabilities were diagnosed during the course of the appeal or shortly before the Veteran filed the claim on appeal.  Thus, the remaining question is whether the right heel disability is related to the Veteran's military service.  

Service treatment records reflect a single incident of a right heel injury during the Veteran's first period of service in October 1974, after the Veteran reported pain in his right heel.  The examiner noted no edema was present, but provided no diagnosis.  At separation in January 1977, examination of the lower extremities was normal.  He did not report any complaints regarding heel pain or a heel injury.  The Board also notes that upon entrance to his second period of active service in January 1981, the Veteran's feet and lower extremities were again found to be normal, and he denied foot trouble.  Remaining service treatment records are also silent regarding any complaints or treatment of a right heel disability.  

As arthritis is not shown to be present during service or in the year following separation from service, in-service incurrence cannot be presumed.  See 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).

The remaining evidence of record is silent for complaints of right heel pain until VA examination in November 2010, where the Veteran complained of constant pain in the right heel which began in service.  

A July 2011 VA treatment record noted no edema, cyanosis, or clubbing.  The Veteran reported heel pain since July 2010, with no overt trauma or injuries.  A foot examination was abnormal only visually, with the examiner noting dry, callused skin.  Sensation and pedal pulse testing were normal.

A November 2010 VA examiner was asked to address any relationship between the in-service heel injury and the current disability.  The Veteran stated that the condition began during active duty and had existed for 27 years.  Although noting that X-rays revealed that the Veteran had a right heel spur with no other significant findings, the examiner failed to provide an etiological opinion, stating that he would be resorting to mere speculation.  As such a second VA examination was afforded to the Veteran in November 2011, where again the Veteran was diagnosed with a right heel spur.  The Veteran stated that he injured his right heel while on active duty, but that he had no more problems with his right heel until the previous year.  The examiner opined that the Veteran's right heel spur was not related to his October 1974 in-service complaint of right heel pain, explaining that the Veteran's separation examination in January 1977 showed normal feet and lower extremities.  Moreover, the Veterans September 1981 enlistment examination, upon entrance to his second period of active service, also showed the Veteran's feet and extremities as normal.   

As there is no additional medical evidence in significant conflict with the opinion of the VA examiner, the most probative evidence is against the claim.  While the Veteran has asserted that his disability existed since service, private and VA treatment records are silent for complaints or treatment until 2010.   

The Board acknowledges that the Veteran asserts that he has right heel pain related to an in-service knee complaint of heel pain.   He is competent to describe symptoms that he is able to perceive through the use of his senses and to give evidence about what he has experienced.  See Jandreau, 492 F.3d 1372.  However, the Veteran is not shown to possess any medical expertise; thus, his opinion as to the etiology of his right heel spur is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current right heel disability requires medical expertise to determine.  See Clyburn, 12 Vet. App. at 301.  In any event, the Board finds the medical opinion more probative than the Veteran's lay statements as the opinion was offered by a medical professional after examination of the Veteran and consideration of the history of the disability, and as the opinion is supported by a clear rationale.  

In summary, the preponderance of the evidence is against a finding that the Veteran's current right heel disability was caused or aggravated by service.  Thus, the claim for service connection is denied.  













      (CONTINUED ON NEXT PAGE)
ORDER

New and material evidence having been received, the claim for service connection for hypertension is reopened, and to this extent only, the appeal is granted.

New and material evidence having been received, the claim for service connection for end stage renal disease is reopened, and to this extent only, the appeal is granted.

Entitlement to service connection for hypertension, to include as due to contaminated water at Camp Lejeune, is denied.

Entitlement to service connection for end stage renal disease, to include as secondary to hypertension or due to contaminated water at Camp Lejeune, is denied.

Entitlement to service connection for a right hand disability is denied.

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a right heel disability is denied. 




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


